GRANT, Justice,
dissenting.
This is a difficult case to review because we are faced with a large judgment with no specific findings of fact on the amounts of the various elements of damages. Since there was no request for additional findings of fact and no specific breakdown is required by law, we must review the record to determine if there is evidence to support the factfinder’s determination of the total damages.
The majority correctly states that the factfinder can infer mental anguish when a serious injury has occurred. The following words from the Texas Supreme Court, T & P. R’y Co. v. Curry, 64 Tex. 85, 87-8 (1885), are just as true today as when they were written:
The law infers, when such injuries to the person are shown to have existed as are alleged and proved in this case, that physical pain resulted therefrom; for by common observation we know that in the ordinary operation of natural laws, pain is a necessary result of such injuries, unless the condition of the injured person be abnormal, which will not be presumed.
This is equally true as to mental suffering; for it is contrary to common experience and the laws of man’s existence and nature that any sane, healthy and robust person by physical injuries may be made a cripple for life in a manner affecting his health, comfort or capacity, without mental pain resulting from the changed condition.
Although the majority recognizes this inference, their calculation of damages does not include a figure for mental anguish. The majority chooses to base its figure for pain and suffering on an example in Schreck’s brief suggesting a dollar an hour for pain and suffering. Using this basis, the majority then reduces the suggested figure of $102,200 into approximately one half because the pain is intermittent. This is a misconstruction of the example, which does not purport to cover constant pain but merely offers a method of evaluating the pain and suffering. Schreck’s brief then goes on to state that the $102,200 may be undercompensation in light of the fact that he faces the probability of surgery in the future. The brief goes on to suggest that two dollars per hour or an equally reasonable minimum wage figure for Schreck’s pain and suffering was justified by the evidence. If the majority is to look to Schreck’s brief for guidance, I would submit that all of the relevant section should be considered. However, because the fact-*692finder made a finding of mental anguish in addition to pain and suffering, and because there is a reasonable inference from the evidence to support mental anguish, additional damages should be allowed for mental anguish.
The majority construed the trial court’s finding that Schreck suffered a greatly diminished earning capacity to mean that Schreck did not suffer a total loss of earning capacity. The majority then found that Schreck suffered a diminished earning capacity of seventy-five percent. There is nothing is the record to suggest the seventy-five percent determination. In arriving at this figure, they speculate.
I respectfully dissent.